Title: Enclosure: List of Tools, 21 July 1756
From: Washington, George
To: Hog, Peter



[Winchester, 21 July 1756]


               
                  List of Tools intended for Capt. Hogg
                  Sent
                  Wanting
                  
               
               
                  Fifty narrow axes
                  
                  50
                  
                  
               
               
                  Twelve broad ditto
                  6
                  6
                  
                  
               
               
                  Six cross-cut saws
                  
                  6
                  }
                  with sets of Files
               
               
                  Four whip ditto
                  3
                  1
               
               
                  Six Hand-saws
                  
                  6
               
               
                  Six Spades
                  6
                  
                  
                  
               
               
                  Six Shovels
                  6
                  
                  
                  
               
               
                  Six Hammers
                  6
                  
                  
                  
               
               
                  Eighteen Chisels (assorted)
                  
                  18
                  
                  
               
               
                  Twelve augre’s ditto
                  12
                  
                  
                  
               
               
                  Six Gouge’s
                  4
                  2
                  
                  
               
               
                  Six Pick-axe’s
                  6
                  
                  
                  
               
               
                  Four Carpenters adzes
                  
                  4
                  
                  
               
               
                  Six Drawing-knives
                  
                  6
                  
                  
               
               
                  Six cross-cut-saw files
                  
                  6
                  
                  
               
               
                  Four whip-saw ditto
                  3
                  1
                  
                  
               
               
                  Six Hand-saw ditto
                  
                  6
                  
                  
               
               
                  Six pair of Carpenters Compasses
                  6
                  
                  
                  
               
               
                  Four Two-foot rules
                  
                  4
                  
                  
               
            
